Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/088,380 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for foreign priority based on Application No. KR10-2020-0068098 (Republic of Korea), filed on 6/5/2020. All the certified copies of the priority documents have been received.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 11/3/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
CLAIM CONSTRUCTION
The present application contains contingent limitations. Applicant is reminded that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations 
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  

It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight.
	For example:
The limitations “when the received logical block address corresponds to the second map data.” should be changed to read “in response to the received logical address corresponding to the second map data.”
The limitations “when it is determined that the search” in claim 9 should be changed to read “in response to determining that the search.”
Similar modifications should be made to limitations being recited in conditional form as “when” statements in claims 12 and 13.  
Claim Objections
	Claim 9 is objected to for the following informalities:
	The limitations “store new second map in the first map buffer stage” in line 4 should be amended to read “store new second map data in the first map buffer stage”. 
Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (US 2015/0347314).
As per claim 1. A storage device comprising: a memory device including a memory cell array that stores normal data and map data; and [Lee teaches memory cell data array 10 where “The memory cell array 10 may be divided into a metadata area 11 and a user data area 12… mapping data MDATA including mapping information… may be stored as metadata in the metadata area 11. User data UDATA that is programmed according to a user’s request may be stored in the user data area 12”  (figs. 1 and 2 and related text)]
5a memory controller configured to control overall operation, including program operation, read operation, and erase operation, of the memory device in response to requests from a host, [Lee teaches “Referring to FIG. 1, the nonvolatile memory system 100 may include a nonvolatile memory device 110 and a memory controller 120. The nonvolatile memory system 100 may store in the nonvolatile memory device 110 data DATA that is received from the host 200 based on a host command HCMD that is input from the host 200, or may read data requested by the host 200 from the nonvolatile memory device 110 and may transmit the data to the host 200 “ (par. 0047) “The memory controller 
wherein  the memory device is configured to, during a map 10data load operation, transmit first map data to the memory controller by reading the first map data among the map data stored in the memory cell array, and [Lee teaches “The memory controller may include a storage unit, store part of the mapping data that is stored in the nonvolatile memory cell array in the storage unit, and load another part of the mapping data into the page buffer” (par. 0006) memory controller 120 comprises memory 121 where “from among the mapping data MDATA, second mapping data MDATA2 including mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121. The possibility that the host 200 again requests to access the most recently accessed logical address LA is generally high. Accordingly, the second mapping data MDATA2 including the mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121 to increase a read speed to have a high map hit ratio. However, this is exemplary and the present embodiment is not limited thereto. The processor 122 may select part of the mapping data MDATA in consideration of temporal and spatial characteristics of the nonvolatile memory device 110 and may store the part of the mapping data MDATA in the storage unit 121.”  (par. 0072; figs. 1-2 and related text)] 
transmit second map data to a page buffer group of the memory device by reading the second map data among the map data [Lee teaches “The memory controller may include a storage unit, store part of the mapping data that is stored in the nonvolatile memory cell array in the storage unit, and load another part of the mapping data into the page buffer” (par. 0006) “the page buffer 20 may perform a caching operation on the mapping data MDATA. First mapping data MDATA1 that is at least part of the .  
As per claim 2. The storage device of claim 1, wherein the memory controller includes a memory buffer, wherein the memory buffer is configured to store the first map data received from the memory device during the map data load operation [Lee teaches “The memory controller may include a storage unit, store part of the mapping data that is stored in the nonvolatile memory cell array in the storage unit, and load another part of the mapping data into the page buffer” (par. 0006) memory controller 120 comprises memory 121 where “from among the mapping data MDATA, second mapping data MDATA2 including mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121. The possibility that the host 200 again requests to access the most recently accessed logical address LA is generally high. Accordingly, the second mapping data MDATA2 including the mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121 to increase a read speed to have a high map hit ratio. However, this is exemplary and the present embodiment is not limited thereto. The processor 122 may select part of the mapping data MDATA in consideration of temporal and spatial characteristics of the nonvolatile memory device 110 and may store the part of the mapping data MDATA in the storage unit 121.”  (par. 0072; figs. 1-2 and related text)].  

As per claim 12. A method of operating a storage device, the method 20comprising: reading first map data and second map data among map data stored in a system block of a memory cell array; [MDATA in memory cell array 10 includes first map data MDATA 1 and second MAP data MDATA 2 (fig. 2 and related text; see pars. 0065; 0072)] 
transmitting the first map data to a memory controller, storing the first map data in a memory buffer of the memory 61PA4355-0 controller, and storing the second map data in a page buffer group; and [Lee teaches “The memory controller may include a storage unit, store part of the mapping data that is stored in the nonvolatile memory cell array in the storage unit, and load another part of the mapping data into the page buffer” (par. 0006) “the page buffer 20 may perform a caching operation on the mapping data MDATA. First mapping data MDATA1 that is at least part of the mapping data MDATA and is stored in the metadata area 11 of the memory cell array 10 may be loaded into the page buffer 20, and the page buffer 20 may cache the first mapping data MDATA1.” (par. 0065) where page buffer 20 is part of memory device 110 (fig. 2 and related text) memory controller 120 comprises memory 121 where “from among the mapping data MDATA, second mapping data MDATA2 including mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121. The possibility that the host 200 again requests to access the most recently accessed logical address LA is generally high. Accordingly, the second mapping data MDATA2 including the mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121 to increase a read speed to have a high map hit ratio. However, this is exemplary and the present embodiment is not limited thereto. The processor 122 may select part of the mapping data MDATA in consideration of temporal and spatial characteristics of the nonvolatile memory device 110 and may store the part of the mapping data MDATA in the storage unit 121.”  (par. 0072; figs. 1-2 and related text)]
performing a map search operation of searching whether search map data corresponding to a received logical block 5address is included in the second map data, when (the broadest reasonable interpretation of claim 12, does not include the steps depending from the conditional “when” limitation. Note “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 211.04(II). See claim construction comments above) the logical block address is received from the memory controller to the page buffer group [Lee teaches “the memory controller 120 determines whether a map hit occurs in the mapping data MDATA that is previously loaded in the page buffer 20.” (par. 0055) “the processor 122 (part of memory controller 120)determines whether a map hit occurs in the first mapping data MDATA1 or the second mapping data MDATA2” (par. 0073; fig. 2 and related text)].  
As per claim 13. The method of claim 12, further comprising: 10transmitting a specific signal to the memory controller when the search map data is determined to be included in the second map data as a result of the map search operation; and reading new second map data among the map data stored in the system block and [Lee teaches map data is accessed from the page buffer if there is a hit in the page buffer (pars. 0055, 0073)] 
storing the new second map data in the 15page buffer group when (the broadest reasonable interpretation of claim 13 does not include the steps depending from the conditional “when” limitation. Note “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 211.04(II). See claim construction comments above) it is determined that the search map data is not included in the second map data as the result of the map search operation [Lee teaches “During the mapping data non-caching (in the timing diagram Timing B), the possibility that a map hit occurs in the mapping data MDATA is low, and when no map hit occurs in the mapping data MDATA, the memory controller 120 reads the mapping data MDATA including mapping information corresponding to the logical address LA from the memory cell array 10. The mapping data MDATA may be loaded from the memory cell array 10 into the page buffer 20 for a time t3 to t6 and then may be transmitted from the page buffer 20 to the memory controller 120 for a time t6 to t7. A time taken to receive the host .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0347314) in view of Lee et al. (US 2008/0195802), hereinafter, Lee’802.
As per claim 3. The storage device of claim 1, wherein the first map data is cold data having a relatively low number of accesses among the map data, and the second map data is hot data having a relatively high number of accesses among the map data [Lee teaches “The memory controller may load into the page buffer part of the mapping data that is selected based on a last access time or an access frequency of the mapping data that is stored in the nonvolatile memory cell array.” (par. 0014). Since caching provides fast access to data, access frequency considerations may include caching frequently accessed data (see teachings of Lee’802 below). Note that Lee teaches page buffer being used as a map cache “A cache capacity of the nonvolatile memory system 100 may be increased by using the page buffer 20 of the nonvolatile memory device 110 as a cache of the mapping data MDATA” (par. 0059)]; but, Lee does not expressly refer to the first map data as cold data, the second data as hot data and does not expressly differentiate between hot and cold data; however, regarding the first map data being cold data, Lee’802 teaches [loading mapping table data from flash to controller memory; where “Each of the random access memories 120 and 130 comprises an SRAM or a DRAM into which a mapping table of the flash memory 300 is loaded. “ (par. 0040) “logical-to-physical mapping table data 132a, having lower importance, greater size, or lower search frequency may be loaded into the second random access memory 130.” (par. 0062)]. Note that Lee’802 additionally refers to data accessed at high frequency and the desirability of caching this data in a high speed memory area as [“mapping table data having high importance, small size, or high search frequency may be loaded into a first random access memory having a relatively high access and interface speed.” (par. 0023)]. 
Lee and Lee’802 are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Lee and Lee’802 for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 17. The method of claim 12, wherein the first map data is cold data having a relatively low number of accesses among the map data, and the second map data is hot data having a 20relatively high number of accesses among the map data [The rationale in the rejection of claim 3 is herein incorporated].  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0347314) in view of Wu et al. (US 10,854,290).
As per claim 10. The storage device of claim 1, wherein the memory 5cell array includes a single-level cell region and a triple-level cell region, and the single-level cell region is programmed using a single- level cell program method, and the triple-level cell region is programmed using a triple-level cell program method [Lee teaches “The first area may include single-level cells that store 1-bit data per cell “ (par. 0013) “When the nonvolatile memory device 110 includes single-level cells SLC that store 1-bit data per cell and multi-level cells MLC that store multiple-bit data per cell, the single-level cells SLC may be included in the metadata area 11 and the multi-level cells MLC may be included in the user data area 12. Since the amount of metadata such as the mapping data MDATA is less than that of the user data UDATA and may need to be more reliable, the metadata may be stored in the single-level cells SLC, and since the amount of user data UDATA is much greater than the metadata, the user data UDATA may be stored in the multi-level cells MLC. However, this is exemplary and the present embodiment is not limited thereto.” (par. 0064)] but does not expressly refer to the MLC area being a tripe-level cell region; however, regarding these limitations, Wu teaches [“SLC flash memory and MLC /TLC flash memory are combined together in one SSD to store data persistently. In particular, the SLC flash memory stores hot data and the MLC flash memory stores cold data. Hot data is the most frequent data accessed by the host.” (col. 8, lines 22-26)].
Lee and Wu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lee to have the MLC memory taught by Lee configured as a TLC memory as taught by Wu since doing so would allow for programming three bits of information, thus allowing each cell to have 8 possible states and provide “higher durability, more persistent and lower consumption… and lower cost” col. 8, lines 38-48). 
Therefore, it would have been obvious to combine Lee and Wu for the benefit of creating a storage system/method to obtain the invention as specified in claim 10. 
As per claim 11. The storage device of claim 10, wherein the storage device is configured to, during a program operation of the normal data or the map data, program the normal data or the map data in the single-level cell region, and [Lee teaches “When the nonvolatile memory device 110 includes single-level cells SLC that store 1-bit data per cell and multi-level cells MLC that store multiple-bit data per cell, the single-level cells SLC may be included in the metadata area 11 and the multi-level cells MLC may be included in the user data area 12. Since the amount of metadata such as the mapping data MDATA is less than that of the user data UDATA and may need to be more reliable, the metadata may be stored in the single-level cells SLC, and since the amount of user data UDATA is much greater than the metadata, the user data UDATA may be stored in the multi-level cells MLC. However, this is exemplary and the present embodiment is not limited thereto.” (par. 0064)] but does not expressly disclose 15during a background operation, read the normal data or the map data stored in the single-level cell region, and program the read normal data or map data in the triple-level cell region; however, regarding these limitations, Wu teaches [“In some arrangements, performing the data placement operations includes detecting existence of cold data in the SLC flash memory. In these arrangements, storing the cold data in the MLC flash memory includes, in response to detecting existence of the cold data in the SLC flash memory, moving the cold data from the SLC flash memory into the MLC flash memory (e.g., during time that would otherwise be idle for the flash memory drive).” (col. 2, lines 4-12) where “SLC flash memory and MLC /TLC flash memory are combined together in one SSD to store data persistently. In particular, the SLC flash memory stores hot data and the MLC flash memory stores cold data. Hot data is the most frequent data accessed by the host.” (col. 8, lines 22-26)].  

Claims 14 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0347314) in view of Onishi et al. (US 2020/0089617).
As per claim 14. The method of claim 13, further comprising: 20transmitting the logical block address and the normal data to be programmed from the memory controller to the memory device during a normal data program operation; programming the normal data in the memory cell array; and 62PA4355-0 [Lee teaches “The memory controller 120 may receive the host command HCMD and the logical address LA for the user data from the hot 200 and may write the user data to the space indicated by the physical address PA corresponding to the logical address LA or may read the user data that is stored in the space indicated by the physical address PA.” (par. 0052) “User data UDATA that is programmed according to a user's request may be stored in the user data area 12.” (par. 0063; fig. 2 and related text; see par. 0100)]
While Lee teaches [“the processor 122 may change the mapping information to prevent a specific portion of the nonvolatile memory device from being repeatedly programmed or erased… wear-leveling” (par. 0071) “the mapping information may be changed by using an operation such as garbage collection…” (par. 0072) where “A cache capacity of the nonvolatile memory system 100 may be increased by using the page buffer 20 of the nonvolatile memory device 110 as a cache of the mapping data MDATA” (par. 0059) “may use the page buffer 20 as a map cache, the nonvolatile memory system 100 may increase cache capacity without increasing a size of the nonvolatile memory system 100” (par. 0060) thus teaching the use of page buffer as a map cache and also performing changes to map data], Lee does not expressly disclose performing a map data flush operation of storing map data corresponding to the logical block address among the second map data in the memory cell array; however, regarding these limitations, Onishi teaches [“make it possible to write only the updated portion of the mapping table to the NAND flash memory 5” (par. 0093) “address update process which updates the physical address corresponding to the logical address… in the address update process, the cache controller 151 may execute the process of searching the table cache 61 for the segment to be updated, the process of updating mapping information of the segment to be updated on the table cache 61, the flushing process of writing an updated segment to the NAND flash memory 5” (par. 0118)].  
Lee and Onishi are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Lee and Onishi for the benefit of creating a storage system/method to obtain the invention as specified in claim 14.  
As per claim 18. A method of operating a storage device, the method comprising: storing first map data among map data stored in a system 63PA4355-0 block in a memory controller, and storing second map data among the map data in a page buffer group of the memory device, during a map data load operation; [Lee teaches “The memory controller may include a storage unit, store part of the mapping data that is stored in the nonvolatile memory cell array in the storage unit, and load another part of the mapping data into the page buffer” (par. 0006) “the page buffer 20 may perform a caching operation on the mapping data MDATA. First mapping data MDATA1 that is at least part of the mapping data MDATA and is stored in the metadata area 11 of the memory cell array 10 may be loaded into the page buffer 20, and the page buffer 20 may cache the first mapping data MDATA1.” (par. 0065) where page buffer 20 is part of memory device 110 (fig. 2 and related text) memory controller 120 comprises memory 121 where “from among the mapping data MDATA, second mapping data MDATA2 including mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121. The possibility that the host 200 again requests to access the most recently accessed logical address LA is generally high. Accordingly, the second mapping data MDATA2 including the mapping information of the logical address LA that was most recently accessed may be stored in the storage unit 121 to increase a read speed to have a high map hit ratio. However, this is exemplary and the present 
receiving a logical block address from the memory 5controller by the memory device, and searching whether search map data corresponding to the received logical block address is included in the second map data, during a map data search operation; [Lee teaches “the memory controller 120 determines whether a map hit occurs in the mapping data MDATA that is previously loaded in the page buffer 20.” (par. 0055) “the processor 122 (part of memory controller 120) determines whether a map hit occurs in the first mapping data MDATA1 or the second mapping data MDATA2” (par. 0073; fig. 2 and related text)]
receiving normal data and the logical block address from 10the memory controller by the memory device, storing the normal data in a memory cell array, [Lee teaches “The memory controller 120 may receive the host command HCMD and the logical address LA for the user data from the host 200 and may write the user data to the space indicated by the physical address PA corresponding to the logical address LA or may read the user data that is stored in the space indicated by the physical address PA.” (par. 0052) “User data UDATA that is programmed according to a user's request may be stored in the user data area 12.” (par. 0063; fig. 2 and related text; see par. 0100)]
and then leave remaining map data corresponding to the logical block address among the second map data in the page buffer group, during a data program operation; and [Lee teaches  “Referring back to FIG. 8, otherwise, if it is determined in operation S130 that a map miss occurs, the method proceeds to operation S150. In operation S150, address translation may be performed based on other mapping data that is stored in the memory cell array 10. Referring to FIG. 10, in operation S151, the other mapping data that is stored in the memory cell array 10 is loaded into the page buffer 20. The other mapping data 
15Lee does not expressly disclose storing the map data, left remaining in the page buffer group, in the memory cell array during a map data flush operation [Lee teaches “the processor 122 may change the mapping information to prevent a specific portion of the nonvolatile memory device from being repeatedly programmed or erased… wear-leveling” (par. 0071) “the mapping information may be changed by using an operation such as garbage collection…” (par. 0072) where “A cache capacity of the nonvolatile memory system 100 may be increased by using the page buffer 20 of the nonvolatile memory device 110 as a cache of the mapping data MDATA” (par. 0059) “may use the page buffer 20 as a map cache, the nonvolatile memory system 100 may increase cache capacity without increasing a size of the nonvolatile memory system 100” (par. 0060) thus teaching the use of page buffer as a map cache and also performing changes to map data] but does not expressly disclose storing the map data… in the memory cell array during a map data flush operation; however, regarding these limitations, Onishi teaches [“make it possible to write only the updated portion of the mapping table to the NAND flash memory 5” (par. 0093) “address update process which updates the physical address corresponding to the logical address… in the address update process, the cache controller 151 may execute the process of searching the table cache 61 for the segment to be updated, the process of updating mapping information of the segment to be updated on the table cache 61, the flushing process of writing an updated segment to the NAND flash memory 5” (par. 0118)].  
Lee and Onishi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lee teaching the use of page buffer as a map cache which stores a portion of map data stored in nonvolatile memory cell array and performs changes to map data 
Therefore, it would have been obvious to combine Lee and Onishi for the benefit of creating a storage system/method to obtain the invention as specified in claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0347314) in view of Onishi et al. (US 2020/0089617) as applied in the rejection of claim 18 above, and further in view of Lee et al. (US 2008/0195802), hereinafter, Lee’802.
As per claim 19. The method of claim 18, wherein the first map data is 20cold data having a relatively low number of accesses among the map data, and the second map data is hot data having a relatively high number of accesses among the map data [Lee teaches “The memory controller may load into the page buffer part of the mapping data that is selected based on a last access time or an access frequency of the mapping data that is stored in the nonvolatile memory cell array.” (par. 0014). Since caching provides fast access to data, access frequency considerations may include caching frequently accessed data (see teachings of Lee’802 below). Note that Lee teaches page buffer being used as a map cache “A cache capacity of the nonvolatile memory system 100 may be increased by using the page buffer 20 of the nonvolatile memory device 110 as a cache of the mapping data MDATA” (par. 0059).  Onishi teaches “the lower-level table segments are referred to more frequently than the upper-level table segments. As a result, the ratio of the upper-level table segments which occupy the table cache 61 is low, and the ratio of the lower-level table segments which occupy the table cache 61 is high.” (par. 0210; thus according to the combination, hot map data or frequently accessed map data may be stored in the map cache or page buffer of Lee, where according to Onishi, frequently accessed (i.e., hot) map table segments and map table segments less frequently accessed (i.e., cold) are both cached] but the combination does cold map data; however, regarding these limitations, Lee’802 teaches [loading mapping table data from flash to controller memory; where “Each of the random access memories 120 and 130 comprises an SRAM or a DRAM into which a mapping table of the flash memory 300 is loaded. “ (par. 0040) “logical-to-physical mapping table data 132a, having lower importance, greater size, or lower search frequency may be loaded into the second random access memory 130.” (par. 0062)]. Note that Lee’802 additionally refers to data accessed at high frequency and the desirability of caching this that in a high speed memory area as [“mapping table data having high importance, small size, or high search frequency may be loaded into a first random access memory having a relatively high access and interface speed.” (par. 0023)].  
Lee, Onishi and Lee’802 are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Lee and Onishi to have the first data be cold map data in the manner that Lee’802 teaches cold map data is loaded to a DRAM memory of a controller since doing so would provide a flash memory system “capable of reducing mapping table search time even when a flash memory has high capacity” (par. 0014), provide “increasing system performance” (par. 0015) and “increasing search efficiency” (par. 0016). Additionally, in view of Lee’802’s teachings, one of ordinary skill in the art would find it obvious to differentiate between map data accesses at a high frequency and map data accessed at a lower frequency, where it would be obvious to have the second data of Lee, as data that is accessed at a high frequency since doing so would allow for faster access to this data that it likely to be accessed in the future. Thus caching this data accessed at high frequency to the page buffer of Lee, which teaches the page buffer may serve as a map cache and data may be stored to this page buffer based on access frequency would allow for fast access to this data.
.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0347314) in view of Onishi et al. (US 2020/0089617) as applied in the rejection of claims 14 and 18 above, and further in view of Wu et al. (US 10,854,290).
5As per claim 15. The method of claim 14, wherein the memory cell array includes a single-level cell region and a triple-level cell region, and the single-level cell region is programmed in a single level cell program method, and the triple-level cell region is 10programmed in a triple level cell program method [Lee teaches “When the nonvolatile memory device 110 includes single-level cells SLC that store 1-bit data per cell and multi-level cells MLC that store multiple-bit data per cell, the single-level cells SLC may be included in the metadata area 11 and the multi-level cells MLC may be included in the user data area 12. Since the amount of metadata such as the mapping data MDATA is less than that of the user data UDATA and may need to be more reliable, the metadata may be stored in the single-level cells SLC, and since the amount of user data UDATA is much greater than the metadata, the user data UDATA may be stored in the multi-level cells MLC. However, this is exemplary and the present embodiment is not limited thereto.” (par. 0064), thus according to Lee, the map data that is cached in page buffer and is left in the page buffer is programmed in the SLC meta-data area 11 of the memory cell array 10 (fig. 2 and related text)], but does not expressly disclose the MLC region comprising a triple level cell region; however, regarding these limitations, Wu teaches [“SLC flash memory and MLC /TLC flash memory are combined together in one SSD to store data persistently. In particular, the SLC flash memory stores hot data and the MLC flash memory stores cold data. Hot data is the most frequent data accessed by the host.” (col. 8, lines 22-26)].

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Lee and Onishi to have the MLC memory taught by Lee configured as a TLC memory as taught by Wu since doing so would allow for programming three bits of information, thus allowing each cell to have 8 possible states and provide “higher durability, more persistent and lower consumption… and lower cost” col. 8, lines 38-48). 
Therefore, it would have been obvious to combine Lee and Onishi with Wu for the benefit of creating a storage system/method to obtain the invention as specified in claim 15.  
As per claim 16. The method of claim 15, wherein the normal data or the map data corresponding to the logical block address is programmed in the single-level cell region of the memory cell 15array [Lee teaches “When the nonvolatile memory device 110 includes single-level cells SLC that store 1-bit data per cell and multi-level cells MLC that store multiple-bit data per cell, the single-level cells SLC may be included in the metadata area 11 and the multi-level cells MLC may be included in the user data area 12. Since the amount of metadata such as the mapping data MDATA is less than that of the user data UDATA and may need to be more reliable, the metadata may be stored in the single-level cells SLC, and since the amount of user data UDATA is much greater than the metadata, the user data UDATA may be stored in the multi-level cells MLC. However, this is exemplary and the present embodiment is not limited thereto.” (par. 0064)].  

As per claim 20. The method of claim 18, wherein the memory cell 64PA4355-0 array includes a single-level cell region and a triple level cell region, the single-level cell region is programmed in a single-level cell program method, the triple-level cell region is programmed 5in a triple level cell program method, and the normal data or the map data, which is left remaining in the page buffer group, is programmed in the single level cell region of the memory cell array [Lee teaches “When the nonvolatile memory device 110 includes single-level cells SLC that store 1-bit data per cell and multi-level cells MLC that store multiple-bit data per cell, the single-level cells SLC may be included in the metadata area 11 and the multi-level cells MLC may be included in the user data area 12. Since the amount of metadata such as the mapping data MDATA is less than that of the user data UDATA and may need to be more reliable, the metadata may be stored in the single-level cells SLC, and since the amount of user data UDATA is much greater than the metadata, the user data UDATA may be stored in the multi-level cells MLC. However, this is exemplary and the present embodiment is not limited thereto.” (par. 0064), thus according to Lee, the map data that is cached in page buffer and is left in the page buffer is programmed in the SLC meta-data area 11 of the memory cell array 10 (fig. 2 and related text)], but does not expressly disclose the MLC region comprising a triple level cell region; however, regarding these limitations, Wu teaches [“SLC flash memory and MLC /TLC flash memory are combined together in one SSD to store data persistently. In particular, the SLC flash memory stores hot data and the MLC flash memory stores cold data. Hot data is the most frequent data accessed by the host.” (col. 8, lines 22-26)].
Lee, Onishi and Wu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Lee and Onishi to have the MLC memory taught by Lee configured as a TLC memory as taught by Wu since doing so would allow for programming three bits of information, thus allowing each cell to have 8 possible states and provide “higher durability, more persistent and lower consumption… and lower cost” col. 8, lines 38-48). 
Therefore, it would have been obvious to combine Lee and Onishi with Wu for the benefit of creating a storage system/method to obtain the invention as specified in claim 20. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Thomas (US 2015/0347026) teaches a system/method for interleaving pieces of a mapping table for a storage device where the mapping table is stored in binary cache and cached to mapping table cache (fig. 1 and related text). 
Seo et al. (US 2015/0248244) teaches a memory device having a buffer region and a main region (Abstract; fig. 1 and related text). 
Sela et al. (US 2014/0143476) teaches a memory having a binary cache storing subordinate L2P mapping and a main memory area storing main L2P mapping. 
Madabhushi (US 2019/0332298) teaches a NVM controller comprising a L2P lookup table for hot data, a L2P lookup table for warm data and a L2P lookup table for cold data (fig. 2 and related text). 
Lee (US 2019/0073295) teaches map flush operations (par. 0096). 
Dubey et al. (US 2019/0114272) teaches [“Separation of the L2P table into hot and cold subdrives reduces the L2P table size that is needed in RAM for logical to physical memory mapping, while at the same time provides lower write amplification and latencies, especially for large capacity SSDs.” (Abstract)].
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3 and 10-20 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claim 4 are the following: 
In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention as recited in claim 4 to be patentably distinct from the prior art of record.
The closest prior art of record Lee teaches [“The page buffer 20a may include a plurality of registers, for example, first and second registers 21 and 22. Although the page buffer 20a includes two registers in FIG. 7, the present embodiment is not limited thereto. The first register 21 (e.g., page register) may buffer and temporarily store data that is programmed into the memory cell array 10 or data that is sensed from the memory cell array 10. The second register 22 (e.g., cache register) may load the mapping data MDAT from the memory cell array 10. For example, the first register 21 may be a register that is used during write and read operations of the nonvolatile memory device 110a, and the second register 22 may be a register that is selectively used. For example, when data is programmed into the memory cell array 10, the second register 22 that is selectively used during a double buffering operation of the page buffer 20a may receive and temporarily store data to be programmed next time. The second register 22 may be selectively used during a double buffering operation, or may be used to load the mapping data MDAT from the memory cell array 10 and cache the mapping data MDATA.” (par. 0088) “The page buffer 20a may further include other types of registers such as a sensing register. When any of the first and second registers 21 and 22 is not used during a write or read operation of the nonvolatile memory device 110a, the register may be used as a cache of the mapping data MDATA.” (par. 0089)], thus at least teaching registers include the functionalities of the main buffer stage and a first map buffer stage as recited in claim 4, where according to Lee, other registers may be used.
 “page buffer group comprises: a main buffer stage configured to at least one of sense data 5stored in the memory cell array and temporarily store data to be programmed in the memory cell array; a cache buffer stage configured to at least one of output data stored in the main buffer stage to the memory controller, and transmit the data to be programmed received from the 10memory controller to the main buffer stage; a first map buffer stage configured to read and store the second map data among the map data stored in the memory cell array; a second map buffer stage configured to store a logical 15block address received from the memory controller.”  
Claims 5-9 are objected to by virtue of their dependence on objected claim 4.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



December 6, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135